Citation Nr: 0809800	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, to include on a secondary basis.

2.  Entitlement to service connection for migraine headaches, 
to include on a secondary basis.

3.  Entitlement to service connection for right foot 
disability.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for hypertensive vascular disease, migraine 
headaches and a right foot disability, as well as his claim 
for an increased rating for PTSD.  

The issue of entitlement to service connection for 
hypertensive vascular disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling.

2.  Migraine headaches were not present during service, and 
have not been documented following the veteran's discharge 
from service.

3.  The service treatment records are negative for complaints 
or findings pertaining to a right foot disability.

4.  Any current right foot disability was initially 
demonstrated many years after service, and there is no 
competent medical evidence linking it to service.

5.  The veteran's PTSD is manifested by nightmares, intrusive 
thoughts and flashbacks, but there is no evidence of panic 
attacks, delusions obsessional rituals or neglect of personal 
appearance and hygiene.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated by 
service, and are not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303,  3.310(a) (2007).

2.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(West 2002)

3.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (Jan. 30, 
2008).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in May 2003 and August 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection and for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
Board notes that a March 2006 letter advised the veteran of 
the evidence needed to establish a disability rating and 
effective date, to include submitting or advising VA of any 
evidence that concerns the level of disability.  

Moreover, the notice informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  The VCAA notice also provided 
examples of pertinent medical and lay evidence that the 
veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
Board observes that in his substantive appeal received in 
February 2005, the veteran specifically asserted that his 
symptoms of PTSD met the criteria required for a 70 percent 
evaluation.  Thus, this establishes that the veteran had 
actual knowledge of the criteria for a higher rating.  The 
case was last readjudicated in August 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and VA 
examination reports.  On a February 2005 VA Form 9, it was 
argued that the PTSD claim was decided incorrectly because a 
VA examiner was not provided a copy of the claims file prior 
to the examination.  While, the December 2003 VA examiner 
noted that the claims file was not available for review, that 
examiner included a history of the veteran's PTSD and 
provided the necessary evidence addressing the current 
manifestations and severity of the veteran's PTSD specific to 
the rating criteria.  The most recent examination indicates 
that the examiner reviewed the claims file and, again, that 
examiner provided the necessary history and evidence 
addressing the current manifestations and severity of the 
veteran's PTSD specific to the rating criteria.  Under these 
circumstances, the Board finds that any the failure of 
December 2003 VA examiner to review the veteran's claims file 
was not prejudicial to the veteran.  A review of the claims 
file would not have changed the examiner's observations, or 
the results of physical examination.  See Mariano v. 
Principi¸17 Vet. App. 305, 311-12 (2003) (When reviewing the 
claims file would not affect the observations of an examiner, 
the failure to review the claims file does not prejudice the 
claimant).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).


A.  Migraine headaches 

The evidence supporting the veteran's claim for service 
connection for migraine headaches include his statements and 
some of the medical findings of record.  In this regard, the 
Board notes that when he was seen by a private physician in 
December 1995, the veteran reported that he had headaches 
about once a week.  The assessment was headaches.  

The evidence against the veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
service treatment records are negative for complaints or 
findings pertaining to migraine headaches.  Although the 
veteran related a history of frequent or severe headaches on 
a report of medical history in April 1970, a neurological 
evaluation on the separation examination at that time was 
normal.  The initial clinical evidence of headaches was in 
December 1995.  At that time, the veteran reported a five-
year history of headaches.  The only other reference in the 
record to headaches was when the veteran was seen in a VA 
outpatient treatment clinic in August 2005.  A review of 
systems was negative for headache.  The fact remains that 
migraine headaches have not been diagnosed at any time 
following service.  Even if it can be concluded that the 
headaches noted in December 1995 were migraines, there is no 
clinical evidence of record relating such headaches to 
service or the veteran's service-connected PTSD.  

The only evidence supporting his claim consists of his 
statements.  In contrast, the medical evidence of record 
fails to demonstrate that the veteran has migraine headaches.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for 
migraine headaches.


B.  Right foot disability 

The only evidence supporting the veteran's claim for service 
connection for a right foot disability consists of his 
statements and some of the medical evidence.  In this regard, 
on an April 2003 VA examination for Agent Orange, there was a 
callus in the center of his right foot and under the little 
toe.  The diagnoses include calluses on the right foot, 
onychomycosis of the foot and tinea pedis.  

The evidence against the claim includes the service treatment 
records and post-service medical evidence.  Initially, the 
Board observes that the service treatment records are 
negative for complaints or findings concerning the right 
foot.  He specifically denied any history of foot trouble in 
April 1970, and the separation examination at that time 
showed that the feet were evaluated as normal.  

As noted above, the first indication following service of any 
problems involving the right foot were in April 2003, more 
than 30 years following the veteran's discharge from service.  
There is no objective evidence linking any current right foot 
disability to service.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's allegations 
regarding the onset of his right foot disability are of less 
probative value than the medical findings of record, which 
include the fact that no right foot disability was 
demonstrated for many years after service.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against the claim for service connection for a right foot 
disability.  


	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, in pertinent part, as follows:

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
relationships.

On factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See DSM-IV; see 
also 38 C.F.R. § 4.125 (2007).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2007).  

The veteran asserts that a rating in excess of 50 percent is 
warranted for PTSD.  The evidence supporting his claim 
includes his statements and some of the medical evidence of 
record.  The Board acknowledges that Vet Center and VA 
outpatient treatment records show that the veteran has 
occasionally had some suicidal ideation.  It was noted in 
March 2003 that he had passing thoughts of suicide, but no 
current thoughts or plans.  At that time, it was also noted 
that he had flashbacks and anger control issues.  He reported 
a lot of intrusive recollections in April 2003, after the 
start of the war with Iraq.  In December 2004, the veteran 
related that he had been experiencing a lot of ups and downs 
over the previous few months.  He had also had some 
difficulty with his anxiety medications, and had not seen his 
psychiatrist on a regular basis.  The examiner noted that the 
veteran was struggling with his anxiety medications and was 
showing symptoms of depression.  He had difficulty expressing 
his thoughts.  He again stated that he was not doing well the 
following month, as he was worried about his financial 
situation.  His memory and concentration were said to be 
poor, and it was noted that he had symptoms of depression.

The veteran reported in February 2005 that he had 
hallucinations.  It was indicated that once a month, he saw a 
fleeting shadow run across the right side of his head.  He 
said he occasionally smelled blood.  His short-term memory 
was impaired.  

The evidence against the veteran's claim includes the medical 
evidence of record.  In this regard, the Board points out 
that the Vet Center records disclose that he had no delusions 
or hallucinations in March 2003.  He denied suicidal or 
homicidal ideation and was noted to be oriented times three 
in June of that year.  From June to July 2003, it was noted 
that he presented in a calm manner and that his affect was 
appropriate.  

The Board acknowledges that on the December 2003 VA 
psychiatric examination, although the veteran related that he 
thought about suicide and homicide at times, he had no such 
ideation at that time, nor did he have any such plans.  In 
addition, the Board notes that he denied hallucinations.  He 
described his mood as "pretty good today" and he seemed 
euthymic.  His affect was appropriate to content.  His 
thought processes were generally goal-directed and relevant.  
He demonstrated good judgment.  The diagnosis was PTSD, and 
the Global Assessment of Functioning score was 60.  

Vet Center records disclose that the veteran was making 
positive changes in his life in February 2004.  His affect 
was appropriate.  It was reported in January 2005 that he was 
doing better after restarting his anxiety medications.  The 
following month, the veteran was well groomed, cooperative 
and attentive.  He denied suicidal or homicidal ideation, and 
it was indicated that his depressive and anxiety symptoms had 
improved.  Similar findings were recorded in June and August 
2005.

In addition, the findings on the most recent VA psychiatric 
examination, conducted in August 2005, fail to establish that 
a higher rating is warranted.  The Board acknowledges that 
his mood appeared somewhat dysphoric and his affect was 
constricted.  However, the veteran was alert and oriented.  
His eye contact was good, and his thought process was logical 
and coherent.  His thought content was devoid of audio and 
visual hallucinations, although he related such symptoms in 
the context of nightmares.  He denied suicidal or homicidal 
ideation.  Although he acknowledged a history of being 
physically aggressive, the last such episode had been four 
years earlier.  The diagnostic impression was status post, 
and the Global Assessment of Functioning score was 57.  

The extensive medical evidence of record fails to demonstrate 
that a rating in excess of 50 percent is warranted for PTSD.  
There is no clinical evidence that the veteran has any panic 
attacks (let alone near continuous ones), spatial 
disorientation, or neglect of personal appearance and 
hygiene, or other findings as would be required to assign a 
higher rating.  The Board concludes that the medical findings 
of record are of greater probative value than the veteran's 
statements regarding the severity of his disability.  The 
Board finds, accordingly, that the preponderance of the 
evidence is against the claim for a rating in excess of 50 
percent for PTSD.


ORDER

Service connection for migraine headaches, to include on a 
secondary basis is denied.

Service connection for a right foot disability is denied.

An increased rating for PTSD is denied.


REMAND

The veteran claims that service connection is warranted for 
hypertension.  He claims that it is secondary to his service-
connected PTSD.  The Board acknowledges that following a VA 
examination in May 2006, the examiner noted that the 
veteran's blood pressure could be elevated at times secondary 
to PTSD, but concluded that it was less likely than not that 
the veteran's PTSD was connected to hypertension.  It is 
significant to point out, however, that the examiner failed 
to address the issue of whether the veteran's PTSD aggravated 
hypertension.  Under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation has been interpreted to permit service connection 
for the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7, Vet. 439, 448 (1995); 38 
C.F.R. § 3.310 (2007).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should obtain all outstanding 
pertinent VA records of evaluation and/or 
treatment of the veteran's hypertension 
and PTSD, from May 2006 to the present. 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The veteran should be afforded a VA 
cardiology examination to determine the 
nature and etiology of his hypertension, 
and to provide an opinion as to its 
possible relationship to service, or his 
service-connected PTSD.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's PTSD 
caused or aggravated his hypertension.  
If PTSD caused an increase in the 
severity of hypertension, the examiner 
should quantify, if possible, the extent 
to which the disability was aggravated.  
The examiner should set forth the 
rationale for any opinion expressed.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


